UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Item 1. Report to Stockholders. Company at a Glance Tortoise North American Energy Corp. (NYSE: TYN) is a non-diversified closed-end investment company focused primarily on investing in equity securities of companies in the energy sector with their primary operations in North America, including oil and gas exploitation, energy infrastructure and energy shipping companies. Our investments are primarily in Master Limited Partnerships (MLPs) and their affiliates, but may also include Canadian royalty and income trusts, common stock, debt and other securities issued by energy companies that are not MLPs. Investment Goals: Yield, Growth and Quality TYN seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in companies in the energy sector with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. TYN seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the North American economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in TYN, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About U.S. Energy Infrastructure Master Limited Partnerships (MLPs) MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and the NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We invest primarily in MLPs in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. TYN Investment Features We provide stockholders an alternative to investing directly in MLPs and their affiliates. We offer investors the opportunity to receive an attractive distribution return with a historically low return correlation to returns on stocks and bonds. Additional features include: One Form 1099 per stockholder at the end of the year, multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public market. January 13, 2011 Dear Fellow Stockholders, The MLP sector delivered another great year in 2010. The stock prices of the publicly-traded MLPs in which we invest rose as a result of continued distribution growth and market recognition of the quality of MLP cash flow streams. We remained focused on offering our stockholders current income and growth, while targeting quality midstream and upstream MLPs across the entire sector. Master Limited Partnership Sector Review and Outlook In our fiscal year ended Nov. 30, 2010, the Tortoise MLP Total Return Index™ (TMLPT) rose 44 percent as compared to approximately 10 percent for the S&P 500. These returns were driven by continued sector growth and the resulting increase in MLP distributions. Midstream and upstream MLPs benefited from the underlying strength in their business fundamentals. The economy is improving, so demand for services to gather, process, transport and store crude oil, natural gas, and natural gas liquids is rising also. Additionally, integrated and other energy companies sold approximately $40 billion of assets to MLPs (including dropdowns and general partner transactions) and nearly $10 billion was invested in new internal growth projects in fiscal 2010. Capital markets were supportive of sector growth, with more than $20 billion of debt and over $14 billion of equity issued to support this activity. For the first time since the spring of 2008, an MLP IPO was completed, with a total of five MLP IPOs in fiscal 2010. We think this alone speaks to the general health of the sector. Our outlook remains positive for the MLP sector. We think demand for both refined products and natural gas will continue to improve as the economy expands and the population grows. Internal growth opportunities for MLPs remain abundant, driven by new sources of energy supply such as the EagleFord shale in South Texas, the Bakken shale around North Dakota, the Marcellus shale located in the Appalachia region, and the Haynesville shale in east Texas and northern Louisiana. Significant infrastructure build-out is needed to connect end-users with these prolific new sources of natural gas supply. Additionally, we believe demand for both refined products and natural gas will improve as the economy expands and population grows. We expect accompanying MLP distribution growth in the mid-single digits in fiscal 2011. Company Performance Review and Outlook Our total assets increased from $148.9 million on Nov. 30, 2009, to $193.8 million on Nov. 30, 2010, resulting primarily from market appreciation of our investments. Our total return based on market value, including the reinvestment of distributions, was 2.0 percent for our fourth fiscal quarter, and 33.6 percent for fiscal year 2010. We paid a distribution of $0.37 per common share ($1.48 annualized) to our stockholders on Nov. 30, 2010, unchanged from the previous quarter. This represented an annualized yield of 6.1 percent based on our fiscal year closing price of $24.44. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal year (Unaudited) 2010Annual Report 1 was 98.7 percent, which is in line with our expectations to pay out at least 95 percent of DCF to stockholders annually. For tax purposes, distributions to stockholders for 2010 were 30 percent qualified dividend income and 70 percent return of capital. We expect that as longer-term MLP growth prospects are realized, this will allow growth in our distributions over time. We will seek to increase distributions only when we believe they are sustainable over the long-term, while maintaining distribution payout coverage. We ended our fiscal year with leverage at 13.1 percent of total assets, well below our long-term target of 20 percent. We continue to seek to emphasize quality through a conservative leverage policy. As MLP market valuations improved this year, we allowed our leverage as a percent of total assets to decrease over the near-term. We expect to refinance and extend the maturity of a portion of our leverage during 2011. Additional information about our financial performance is available in the Key Financial Data and Management’s Discussion of this report. Conclusion While 2010 was a good year for MLPs and TYN, we believe TYN continues to offer attractive current income relative to other income-oriented asset classes such as REITs and Utilities. Our strategy is to target MLPs across the sector that provide clear sources of distribution growth potential, with a portfolio anchored in high quality companies that operate essential assets. Thank you for your investment in TYN. We look forward to a promising 2011. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
